Finch, P. J. (dissenting).
The appellants have not exhausted their remedies within the brotherhood. They have the right to appeal to the general executive board and if dissatisfied with their decision may appeal to the general assembly or to the general membership. The case may. be distinguished from Rodier v. Huddell (232 App. Div. 531), for in that case there was no hearing and the plaintiffs there were simply served with notice of suspension. Here the plaintiffs had a notice of the charges against them and an opportunity to defend themselves or, if they saw fit to question the jurisdiction of the district council, they'should question that jurisdiction within the union, and until they have exhausted their remedies within the union, relief asked for should not be granted.
The order appealed from should be affirmed.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.